DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/173,361, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘361 application does not provide support for a graft wherein the distal portion has a . 
Accordingly, claims 1-20 are not entitled to the benefit of the prior application


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a configuration wherein the distal portion has a smaller diameter than the proximal portion and a second layer has a greater thickness at the distal portion than at the proximal portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 1-9 and 18-20 are objected to because of the following informalities:
Claims 1, and 18 recite the limitation “a distal portion including at least a second that is of a less diameter than the proximal portion….”  The phrase “of a less diameter” is grammatically incorrect.  The phrase should read “of a [lesser, smaller, etc] diameter.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the third material" in lines 9 and 13.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the third material" in lines 7 and 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the third material" in lines 9 and 12-13.  There is insufficient antecedent basis for this limitation in the claim.
	It appears that applicant is attempting to reference the third layer from earlier in Claims 1, 10, and 18.  For the purposes of examination, the claims have been interpreted accordingly.

	Claims 2-9, 11-17, and 19-20 are rejected because they depend from Claims 1, 10, and 18, respectively. 

	Claims 6 and 15 each recite “wherein the thickness of the second layer decreases to a minimum thickness that is less than zero thickness.”  This limitation is indefinite for the following reasons:
	1) It is impossible for the thickness of a layer to be less than zero.
	2) It contradicts independent claims 1 and 10, which require the presence of a second layer in both the proximal and distal ends.  A thickness of zero indicates an absence of a second layer. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and all other rejections and objections set forth in this Office action.
the instant claims are drawn to a vascular graft comprising a tubular structure formed of a porous first layer, an elastomeric second layer, and a porous third layer, wherein the second layer is disposed between the first and third layers.  The tubular structure has a proximal portion and a distal portion, wherein the distal portion has a smaller diameter than the proximal portion, and the distal portion thickness of the second layer is greater than the proximal portion thickness of the second layer. 
The closest prior art is Fitzpatrick (US 2008/0097592), which teaches an artificial blood vessel comprising first, second, and third layers, wherein the second layer is made of an elastomeric material. The vessel is configured to connect to connect to a blood vessel at the anastomotic end sections 2, such that blood may be transferred therethrough (see Figures 2-4.  Fitzpatrick, however, does not teach or suggest that the distal end has a diameter that is smaller than that of the proximal end, or that the second layer has a greater thickness at the distal end than at the proximal end.  It is unclear why one of ordinary skill in the art at the time of invention would have modified Fitzpatrick to arrive at the claimed invention because Fitzpatrick’s second layer tapers down toward the proximal and distal ends.  

Carter (US 6,663,614) also teaches a tubular catheter (Figure 6) having first (42, 44, 46, 47), second 27, and third 26 layers, wherein the catheter has a distal portion with a smaller diameter than the proximal portion and the second layer 27 is thicker at the distal portion than it is at the proximal portion (Figure 6).  Carter, however, does not teach or suggest that the device is a graft, and also fails to teach or suggest the claimed . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hain (US 2004/0215337) teaches a three-layer AV graft having a substantially constant dimension.
Roloff (US 5,918,643) teaches a plastic tube having three layers, the thickness of the layers varying over the length of the tube. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP R WIEST/Primary Examiner, Art Unit 3781